Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending. Claims 1, 17, and 18 are independent. Claims 2-16 are dependent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11340962 (hereinafter ‘962 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison tables. 



Current application claim 1
‘962 patent claim
1. An electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving information representing a first time-based notification condition; setting a first time-based notification based on the first time-based notification condition; and in response to a determination that the first time-based notification condition has occurred: causing output of an audio notification; in accordance with a determination that a set of one or more name output conditions is satisfied, causing output of an audio identifier that identifies the first time-based notification; and in accordance with a determination that the set of one or more name output conditions is not satisfied, forgoing causing output of the audio identifier that identifies the first time-based notification, wherein the set of one or more name output conditions includes a first condition that is satisfied when a second time-based notification is active when the first time- based notification condition occurs, and wherein the set of one or more name output conditions is satisfied when at least one name output condition in the set of one or more name output conditions is satisfied.
1. (Currently Amended) An electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a first information representing a first time-based notification condition; setting a first time-based notification based on the first time-based notification condition; and in response to a determination that the first time-based notification condition has occurred: in accordance with a determination that the electronic device is not currently causing output of an audio notification based on at least one time-based notification other than the first time-based notification, causing output of a first audio notification; and in accordance with a determination that the electronic device is currently causing output of the audio notification based on at least one time-based notification other than the first time-based notification: causing output of a second audio notification audibly different from the first audio notification, wherein the at least one time-based notification other than the first time- based notification is a second time-based notification, and wherein the second time-based notification was previously set by the electronic device based on a second time-based notification condition; and while causing output of the second audio notification and while the first time-based notification and the second time-based notification have not been dismissed: causing audio output of audio identifiers that audibly identify the first time-based notification and the second time-based notification, wherein the respective audio identifiers are audibly different from the first audio notification and the second audio notification.


Claim 1 of the current application and claim 1 of the ‘962 patent are about receiving a first information representing a first time-based notification condition; setting a first time-based notification based on the first time-based notification condition; and in response to a determination that the first time-based notification condition has occurred, causing output of an audio notification.
The difference in claim 1 of the current application “in accordance with a determination that a set of one or more name output conditions is satisfied, causing output of an audio identifier that identifies the first time-based notification; and in accordance with a determination that the set of one or more name output conditions is not satisfied, forgoing causing output of the audio identifier that identifies the first time-based notification, wherein the set of one or more name output conditions includes a first condition that is satisfied when a second time-based notification is active when the first time- based notification condition occurs, and wherein the set of one or more name output conditions is satisfied when at least one name output condition in the set of one or more name output conditions is satisfied.” 
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ‘962 patent “in accordance with a determination that a set of one or more name output conditions is satisfied, causing output of an audio identifier that identifies the first time-based notification; and in accordance with a determination that the set of one or more name output conditions is not satisfied, forgoing causing output of the audio identifier that identifies the first time-based notification, wherein the set of one or more name output conditions includes a first condition that is satisfied when a second time-based notification is active when the first time- based notification condition occurs, and wherein the set of one or more name output conditions is satisfied when at least one name output condition in the set of one or more name output conditions is satisfied” to claim 1 of the current application in order to increase capability of the current application for setting up time-based notification audio output. 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20140282003) hereinafter Gruber in view of WANG et al. (US 20160307434) hereinafter WANG.
Regarding claim 1, Gruber teaches an electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (i.e. an electronic device includes a display, a touch-sensitive surface, optionally one or more sensors to detect intensity of contacts with the touch-sensitive surface, one or more processors, memory, and one or more programs, [0019]): receiving information representing a first time-based notification condition (i.e. if the user says to the digital assistant "set me a timer for 5 minutes,", [0095]); setting a first time-based notification based on the first time-based notification condition (i.e. the digital assistant initiates an information provision process upon receipt of the user request… start of the timer, [0095]); and in response to a determination that the first time-based notification condition has occurred (i.e. 5 minutes later, [0095]), and alert time is reached, [0106]): causing output of an audio notification (i.e. when a notification item is deemed urgent enough to warrant an interruption, the device provides a first audio prompt to alert the user, [0108]).
However, Gruber does not explicitly disclose in accordance with a determination that a set of one or more name output conditions is satisfied, causing output of an audio identifier that identifies the first time-based notification; and in accordance with a determination that the set of one or more name output conditions is not satisfied, forgoing causing output of the audio identifier that identifies the first time-based notification, wherein the set of one or more name output conditions includes a first condition that is satisfied when a second time-based notification is active when the first time- based notification condition occurs, and wherein the set of one or more name output conditions is satisfied when at least one name output condition in the set of one or more name output conditions is satisfied.
However, WANG teaches in accordance with a determination that a set of one or more name output conditions is satisfied, causing output of an audio identifier that identifies the first time-based notification (i.e. the terminal outputs the reminding information for a preset time length when the reminding time arrives. The reminding information can be one or more of a ring tone, a voice, [0033], when it is judged that the next event alarm exists, reminding information associated with the next event alarm is outputted at the reminding time of the next event alarm, [0055], and each event alarm ID corresponds to a setting option, so that the reminding information and reminding times of respective event alarms can be set separately, [0065]); and in accordance with a determination that the set of one or more name output conditions is not satisfied, forgoing causing output of the audio identifier that identifies the first time-based notification (i.e. If no next event alarm is located, that is, no next event alarm exists, the terminal outputs a reminder that the event flow alarm clock finishes, [0056]), wherein the set of one or more name output conditions includes a first condition that is satisfied when a second time-based notification is active when the first time- based notification condition occurs, and wherein the set of one or more name output conditions is satisfied when at least one name output condition in the set of one or more name output conditions is satisfied (i.e. a waking event alarm can be set for 7:00 to leave enough time for cleaning up and dressing up. A leaving home event alarm can be set for 7:30 to avoid the crowd on the subway. An entering subway event alarm can be set for 7:40 to leave enough time for breakfast before work an existing subway event alarm can be set for 8:30 to avoid missing the stop A breakfast event alarm can be set for 8:40 to guarantee not to miss the work time and ensure energy and efficiency for working in the morning, [0053]).
Based on Gruber in view of WANG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching WANG to the system of Gruber in order to improve efficiency of timer setting of Gruber system.   

Regarding claim 2, Gruber teaches a determination that the first condition is satisfied further includes a determination that the first time-based notification and the second time-based notification are of a same type of time-based notification (i.e. calendar notifications (e.g., alerts or reminders related to calendar items and/or appointments), and the like. In some cases, these notifications are provided to the user when they are received and/or when an associated reminder or alert time is reached, [0106]).

Regarding claim 3, Gruber teaches the first time-based notification and the second time-based notification are each either a first type of time-based notification or a second type of time-based notification; wherein a notification condition for the first type of time-based notification occurs upon expiration of a determined length of time (i.e. the predetermined condition is met when a predetermined trigger time has been reached according to a system clock and/or when a predetermined trigger event has occurred, [0095]); and wherein a notification condition for the second type of time-based notification occurs upon arrival of a determined time of day (i.e. the digital assistant establishes the predetermined threshold in accordance with a time of day, [0145]).

Regarding claim 4, Gruber does not explicitly disclose a third time-based notification was previously set based on a third time-based notification condition, and wherein the set of one or more name output conditions includes a second condition that is satisfied when the third time-based notification condition has occurred and the third time-based notification has not been dismissed when the first time-based notification condition occurs.
However, WANG teaches a third time-based notification was previously set based on a third time-based notification condition, and wherein the set of one or more name output conditions includes a second condition that is satisfied when the third time-based notification condition has occurred and the third time-based notification has not been dismissed when the first time-based notification condition occurs (i.e. a waking event alarm can be set for 7:00 to leave enough time for cleaning up and dressing up. A leaving home event alarm can be set for 7:30 to avoid the crowd on the subway. An entering subway event alarm can be set for 7:40 to leave enough time for breakfast before work an existing subway event alarm can be set for 8:30 to avoid missing the stop A breakfast event alarm can be set for 8:40 to guarantee not to miss the work time and ensure energy and efficiency for working in the morning, [0053]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Gruber does not explicitly disclose the second condition is satisfied, the one or more programs further including instructions for: in accordance with the determination that the set of one or more name output conditions is satisfied, additionally causing output of: an audio identifier that identifies the third time-based notification.
However, WANG teaches the second condition is satisfied, the one or more programs further including instructions for: in accordance with the determination that the set of one or more name output conditions is satisfied, additionally causing output of: an audio identifier that identifies the third time-based notification (i.e. the terminal outputs the reminding information for a preset time length when the reminding time arrives. The reminding information can be one or more of a ring tone, a voice, [0033], when it is judged that the next event alarm exists, reminding information associated with the next event alarm is outputted at the reminding time of the next event alarm, [0055], and each event alarm ID corresponds to a setting option, so that the reminding information and reminding times of respective event alarms can be set separately, [0065]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Gruber does not explicitly disclose a name of the first time-based notification is configurable via input representing a request to set the name of the first time-based notification, and wherein the set of one or more name output conditions includes a third condition that is satisfied when the name of the first time-based notification has been configured via input representing a request to set the name of the first time-based notification.
However, WANG teaches a name of the first time-based notification is configurable via input representing a request to set the name of the first time-based notification (i.e. the terminal first detects a request for adding an event flow alarm clock input by a user, [0034]), and wherein the set of one or more name output conditions includes a third condition that is satisfied when the name of the first time-based notification has been configured via input representing a request to set the name of the first time-based notification (i.e. when the event flow alarm clock is a workday event alarm, labels corresponding to respective event alarms can include, e.g., “waking,” “conference,” and/or “meeting client.” When the event flow alarm clock is a recipe event alarm, the labels can include, [0050]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Gruber teaches the one or more programs further including instructions for: receiving input representing a request to set the name of the first time-based notification to a first name (i.e. if the user says to the digital assistant "set me a timer for 5 minutes," the digital assistant initiates an information provision process upon receipt of the user request, [0095]); and in response to receiving the input representing the request to set the name of the first time-based notification to the first name: in accordance with a determination that the first name is available, setting the name of the first time-based notification to the first name (i.e. During the information provision process, the digital assistant provides a first sub-response (e.g., "OK, timer started.") right away, [0095]); and in accordance with a determination that the first name is not available, forgoing setting the name of the first time-based notification to the first name (i.e. the user's utterance contains insufficient information to complete the structured query associated with the domain. Therefore, other necessary parameters such as {Party Size} and {Date} are not specified in the structured query based on the information currently available, [0079]).

Regarding claim 8, Gruber does not explicitly disclose causing output of the audio identifier comprises, while the name of the first time-based notification is set to the first name, causing audio output of the first name.
However, WANG teaches causing output of the audio identifier comprises, while the name of the first time-based notification is set to the first name, causing audio output of the first name (i.e. The terminal outputs the reminding information for a preset time length when the reminding time arrives. The reminding information can be one or more of a ring tone, a voice, [0033]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Gruber teaches receiving the input representing the request to set the name of the first time- based notification comprises receiving input representing a request to create the first time-based notification, wherein the request to create the first time-based notification includes (i.e. the natural language processor 332 may be able to correctly identify the actionable intent to be "restaurant reservation" based on the user input. According to the ontology, a structured query for a "restaurant reservation" domain may include parameters such as {Cuisine), {Time}, {Date}, {Party Size}, and the like, [0079]): the information representing the first time-based notification condition; and the request to set the name of the first time-based notification; and further in response to receiving the request to create the first time-based notification: setting the name of the first time-based notification to the first name (i.e. based on the information contained in the user's utterance, the natural language processor 332 generates a partial structured query for the restaurant reservation domain, where the partial structured query includes the parameters {Cuisine="Sushi"} and {Time="7 pm"}, [0079]).

Regarding claim 10, Gruber teaches receiving the input representing the request to set the name of the first time-based notification comprises receiving the input representing the request to set the name of the first time-based notification subsequent to setting the first time- based notification based on the first time-based notification condition (i.e. if the user says to the digital assistant "set me a timer for 5 minutes," the digital assistant initiates an information provision process upon receipt of the user request. During the information provision process, the digital assistant provides a first sub-response (e.g., "OK, timer started.") right away, [0095]).

Regarding claim 11, Gruber does not explicitly disclose the one or more programs further including instructions for: further in accordance with a determination that the first name is not available: causing output of a prompt to provide an alternative name different from the first name; and awaiting input of the alternative name; and while awaiting input of the alternative name, receiving input representing a second name different from the first name; and in response to receiving the input representing the second name: in accordance with a determination that the second name is available, setting the name of the first time-based notification to the second name; and in accordance with a determination that the second name is not available, forgoing setting the name of the first time-based notification to the second name.
However, WANG teaches the one or more programs further including instructions for: further in accordance with a determination that the first name is not available: causing output of a prompt to provide an alternative name different from the first name (i.e. the terminal can query and display a list of unique identifications of existing alarm clocks, [0043]); and awaiting input of the alternative name; and while awaiting input of the alternative name, receiving input representing a second name different from the first name (i.e. a unique identification selected by the user from the list, [0043]); and in response to receiving the input representing the second name: in accordance with a determination that the second name is available, setting the name of the first time-based notification to the second name (i.e. Based on the IDs selected by the user, the terminal adds the corresponding alarm clocks as two of the six event alarms to the database of the event flow alarm clock, [0044]); and in accordance with a determination that the second name is not available, forgoing setting the name of the first time-based notification to the second name (i.e. the completeness is helpful for the user to timely adjust the event flow alarm clock. If the event flow alarm clock is often aborted by the user, it means that the setting of some event alarms is not reasonable, [0061]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. 

Regarding claim 12, Gruber does not explicitly disclose the one or more programs further including instructions for: in response to receiving the information representing the first time-based notification condition, wherein the electronic device has not received a request to set a name of the first time- based notification: in accordance with a determination that a fourth time-based notification is active, wherein the fourth time-based notification was previously set based on a fourth time-based notification condition, and wherein the electronic device has not received a request to set a name of the fourth time-based notification condition, and wherein the first time-based notification condition and the fourth time-based notification condition are the same: causing output of a prompt to provide a custom name for the first time- based notification; and awaiting input of the custom name for the first time-based notification; and in accordance with a determination that the fourth time-based notification is not active: setting the name of the first time-based notification to a first default name; forgoing causing output of the prompt to provide the custom name for the first time-based notification; and forgoing awaiting input of the custom name for the first time-based notification.
However, WANG teaches the one or more programs further including instructions for: in response to receiving the information representing the first time-based notification condition, wherein the electronic device has not received a request to set a name of the first time- based notification: in accordance with a determination that a fourth time-based notification is active, wherein the fourth time-based notification was previously set based on a fourth time-based notification condition (i.e. A leaving home event alarm can be set for 7:30 to avoid the crowd on the subway. An entering subway event alarm can be set for 7:40 to leave enough time for breakfast before work An existing subway event alarm can be set for 8:30 to avoid missing the stop A breakfast event alarm can be set for 8:40 to guarantee not to miss the work time and ensure energy and efficiency for working in the morning. An arriving at company event alarm can be set for 8:55 to guarantee not to be late and to leave enough time to enter the working state, [0053]), and wherein the electronic device has not received a request to set a name of the fourth time-based notification condition, and wherein the first time-based notification condition and the fourth time-based notification condition are the same (i.e. Repetition refers to whether the event flow alarm clock as a whole is repeated, rather than whether a certain event alarm contained in the event flow alarm clock is repeated. For example, a time of the event flow alarm clock may be set by checking any one day or more days from Monday to Sunday, [0037]): causing output of a prompt to provide a custom name for the first time- based notification (i.e. the terminal can query and display a list of unique identifications of existing alarm clocks, [0043]); and awaiting input of the custom name for the first time-based notification (i.e. The user can select the IDs of the two alarm clocks from the displayed IDs, [0044]); and in accordance with a determination that the fourth time-based notification is not active: setting the name of the first time-based notification to a first default name; forgoing causing output of the prompt to provide the custom name for the first time-based notification; and forgoing awaiting input of the custom name for the first time-based notification (i.e. the terminal adds the corresponding alarm clocks as two of the six event alarms to the database of the event flow alarm clock. Then the remaining four event alarms in the event flow alarm clock can be set according to other methods described above. By selecting an existing alarm clock as an event alarm in an event flow alarm clock, less time is needed to create new event alarms, [0044]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 13, Gruber does not explicitly disclose the information representing the first time-based notification condition does not include a request to set a name of the first time-based notification, the one or more programs further including instructions for: setting the name of the first time-based notification to a second default name, wherein the second default name is based on a time value representing the first time-based notification condition; and wherein causing output of the audio identifier comprises causing audio output of the second default name.
However, WANG teaches the information representing the first time-based notification condition does not include a request to set a name of the first time-based notification (i.e. The terminal can automatically calculate reminding times of subsequent event alarms according to the time intervals. As such, the user does not need to modify or reset each and every event alarm, [0047]), the one or more programs further including instructions for: setting the name of the first time-based notification to a second default name, wherein the second default name is based on a time value representing the first time-based notification condition (i.e. An entering subway event alarm can be set for 7:40 to leave enough time for breakfast before work An existing subway event alarm can be set for 8:30 to avoid missing the stop A breakfast event alarm can be set for 8:40 to guarantee not to miss the work time and ensure energy and efficiency for working in the morning, [0053]); and wherein causing output of the audio identifier comprises causing audio output of the second default name (i.e. the terminal outputs a reminder according to a reminding manner corresponding to the event alarm, that is, the reminding information is outputted, [0056]). Therefore, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 14, Gruber does not explicitly disclose the time value is a length of time.
However, WANG teaches the time value is a length of time (i.e. The terminal outputs the reminding information for a preset time length to remind a user, [0031]). Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 15, Gruber does not explicitly disclose the time value is a time of day.
However, WANG teaches the time value is a time of day (i.e. a time of the event flow alarm clock may be set by checking any one day or more days from Monday to Sunday, [0037]). Therefore, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 16, Gruber does not explicitly disclose causing output of the audio notification and causing output of the audio identifier comprises causing output of the audio notification and the audio identifier in a predetermined pattern that includes causing output of the audio notification a first predetermined number of times and causing output of the audio identifier that identifies the first time-based notification a second predetermined number of times; wherein the electronic device causes output of the predetermined pattern to repeat; and wherein the first predetermined number of times increases to a third predetermined number of times after the electronic device has caused output of the predetermined pattern a fourth predetermined number of times.
However, WANG teaches causing output of the audio notification and causing output of the audio identifier comprises causing output of the audio notification and the audio identifier in a predetermined pattern that includes causing output of the audio notification a first predetermined number of times and causing output of the audio identifier that identifies the first time-based notification a second predetermined number of times (i.e. Repetition refers to whether the event flow alarm clock as a whole is repeated, rather than whether a certain event alarm contained in the event flow alarm clock is repeated. For example, a time of the event flow alarm clock may be set by checking any one day or more days from Monday to Sunday, [0037]; wherein the electronic device causes output of the predetermined pattern to repeat; and wherein the first predetermined number of times increases to a third predetermined number of times after the electronic device has caused output of the predetermined pattern a fourth predetermined number of times (i.e. if the user has set repetition, the terminal will continue to read the database of the event flow alarm clock according to the set repetition time, [0057]) . Therefore, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 17-18, the limitations of claims 17-18 are similar to the limitations of claim 1. Gruber further teaches a non-transitory computer-readable storage medium storing one or more programs (i.e. a computer readable storage medium has stored therein instructions which when executed by an electronic device, [0019]). Therefore, the limitations of claims 17-18 are rejected in the analysis of claim 1 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miura (US 20110074558), an alarm execution portion 170 making the alarm 13 execute an alarm operation at a previously set alarm time T(ALM).
Shim (US 2017/0041769), when providing the notification associated with certain information, such as time, the electronic device provides a notification where a current value of the information has reached a target value.
JI (US 20200089381), an alarm clock reminder method and an electronic device.
Peterson et al. (US 2019/0074991), the audible command to output audio is a command to output a notification at a certain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/20/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447